DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
 	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. 
Response to Arguments
 	Applicant's arguments filed 10/7/22 have been fully considered and are largely moot due the new grounds of rejection under Wei (US 2015/0098257) in view of Li (CN 103368179). Wei discloses in Figure 12 30 a filter contained in the motor drive (Fig. 12 2) along with a separate external passive filter (Fig. 12 46). Examiner considers it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the passive only filter 46 of Wei with the improved hybrid active filter of Li in order to take advantage of the reduced size and improved filtering range offered by the active filter. 
Claim Objections
 	Claims 4-6 and 21 are objected to because of the following informalities:  In claim 21, line 12, “responsive the” should be ‘responsive to the’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 	Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth.  The independent claim should come before the dependent claim. Dependent Claims 4-6 reference a claim not previously set forth. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 4-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2015/0098257) in view of Li (CN 103368179). 	With respect to claim 21, Wei discloses a three-phase motor drive system (Fig. 12 70) for operation from a three phase alternating current (AC) power source (Fig. 3 42): a three-phase passive harmonic filter (Fig. 12 46) having an input (Fig. 12 44 optional) operably connected to the three phase AC power source (Fig. 12 42), with a three phase AC reactor (Fig. 12 inductor in LCL) disposed in series between the input and an output (Fig. 12 output to 2) of the three-phase filter; a three-phase variable frequency motor drive (Fig. 12 2) configured to provide excitation signals to a three phase motor; and a three-phase AC motor (Fig. 12 40) operable connected to the three-phase variable frequency motor drive, the three-phase AC motor drive responsive to the excitation signals; wherein the three-phase variable frequency motor drive (Fig. 12 2) includes a filter (Fig. 12 30) configured to at least one of limit inrush current, stabilize voltage levels and suppress electromagnetic interference (Fig. 12 30 inserted to limit EMI and inrush current). Wei discloses a passive filter and does not disclose implementing an active harmonic filter. 
 	Li teaches a three-phase hybrid active harmonic filter (Fig. 1 2-3) having an input operably connected to a three phase AC power source (Fig. 1 1), the three-phase hybrid active filter comprising an active harmonic filter (AHF) (Fig. 1 2) operably connected in parallel with the three phase AC power source (Fig. 1 1) and a three phase AC reactor (Fig. 1 L) disposed in series between the input and an output (Fig. 1 output at node L to 4) of the three-phase hybrid active harmonic filter, which decreases the capacity (paragraph 14) of the active filter (Fig. 1 2) due to the inclusion of the passive filter (Fig. 1 L,R,C) which reduces the harmonic content that the active filter must remove. Therefore it would have been obvious to one of ordinary skill in the art to replace the passive LCL filter with a hybrid active filter and to implement wherein the three-phase hybrid active harmonic filter is configured to operate with harmonic current exceeding a nominal rating of the active harmonic filter alone (since the harmonic content which must be cancelled by the active harmonic filter has been reduced by the three-phase AC reactor (and passive filter) disposed between the input and output of the hybrid active harmonic filter). The reason for doing so was to optimize the sizing of the active harmonic filter and to reduce the size and cost of the active harmonic filter in the hybrid active harmonic filter and to take advantage of the decreased size and increased range of filtering of the active filter over the passive only filter.
 	 	
 	With respect to claim 4, Wei in view of Li make obvious the three-phase motor drive system of claim 21, wherein the three-phase hybrid active harmonic filter operating with harmonic current exceeding the nominal rating of the active harmonic filter alone includes operating the three-phase variable frequency motor drive to produce a harmonic current in excess of a nominal rating of the active harmonic filter (since the passive series filter has reduced the harmonic content from the three-phase variable frequency motor drive such that the active filter only needs to handle a lower rated harmonic current than the three-phase hybrid active filter). 

 	With respect to claim 5, Wei in view of Li make obvious the three-phase motor drive system of claim 21, wherein the active harmonic filter comprises three phase legs (Fig. 1 3 has 3 half bridge legs), each operably coupled via an inductive element (Fig. 1 LF) to a respective phase of the AC power source.  	With respect to claim 6, Wei in view of Li make obvious the three-phase motor drive system of claim 21, wherein the active harmonic filter further includes a controller (Fig. 1 3 Control) configured to generate control signals to the three-phase legs to control currents (Fig. 2 iFa, iFb, iFc) through the respective inductive elements to cause voltages (Fig. 2 ua, ub, uc) to be induced on each phase of the three phase AC power source.   	
Conclusion	
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839